PER CURIAM.
*1024This is an appeal of right from the final order of the State Corporation Commission granting The Potomac Edison Company authority to increase its rates and charges for electric service in this Commonwealth. The Attorney General participated in these proceedings through the Division of Consumer Counsel in its role as representative of the consumers of the Commonwealth, pursuant to Code § 2.1-133.1.
We find no merit in the Attorney General’s arguments that the Commission’s granting of the temporary surcharges, later made permanent pursuant to Code § 56-240, was contrary to the statutory law of Virginia, and that the Commission erred in authorizing certain rate increases to become effective over a two-year period in order to phase in the increases for a limited number of customers. See Commonwealth v. Cen. Tel. Co. of Va., 219 Va. 883, 252 S.E.2d 586 (1979).
Accordingly, the Commission’s order of June 13, 1978 is

Affirmed.